DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any specific area, it should be clearly recited.
Claim 5 recites the limitation "the insulating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kook et al. (2016/0064690).
Re claim 1, Kook et al. disclose forming a thin film transistor (TF) in a display area of a substrate (100), the substrate comprising the display area and a non-display area (Fig. 2); forming an insulating layer (130) on the thin film transistor; forming an organic light emitting element (OLED ~ 135/145/150) on the insulating layer and connecting the organic light emitting element with the thin film transistor; and forming an encapsulation layer (160/165/170) covering the organic light emitting element (Fig. 5C), wherein the forming of the encapsulation layer comprises: forming a first inorganic layer (160) to cover the organic light emitting element and to extend from the organic light emitting element to the non-display area; forming an organic layer (165) on the first inorganic layer; removing a part of the organic layer and leaving a part of the organic layer in the non- display area to form an organic pattern layer (165b) spaced apart from the organic layer (165a) (Fig. 5D); and forming a second inorganic layer (170) to cover the organic layer (165) and to extend from the organic layer to the non-display area (Fig. 5E).
Re claim 2, Kook et al. disclose wherein the first inorganic layer and the second inorganic layer have a substantially equal area in a plan view, and an area of the organic layer is less than an area of the first inorganic layer and an area of the second inorganic layer (Fig. 2).
Re claim 3, Kook et al. disclose wherein the organic layer (165) is formed by a screen printing method ([0062] & [0074]).
Re claim 5, Kook et al. disclose further comprising etching the insulating layer (165) formed in the non-display area of the substrate to form a dam portion (165b) (Figs. 6B-6D).
Re claim 6, Kook et al. disclose wherein the organic pattern layer (165b left side) is disposed between the dam portion (165b right side) and one side portion of the insulating layer (165a) (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kook et al. as applied to claims 1-3, 5 and 6 above, and further in view of the following comments.
Kook et al. does not disclose wherein the forming of the organic pattern layer comprises forming the organic pattern layer by an ashing process using a cleaning mask.
 Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular process because applicant has not disclosed that the process is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another process.  Indeed, it has been held that mere process limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Kook et al. disclose in [0065-67], the use of a mold as shown in Fig. 6B.   This imprinting process enables the first and second organic patterns 165a and 165b to be formed at accurate positions due to small bonding error between the substrate 100 and the mold 300.  Therefore, it is a design choice to perform the preferred method to obtained the organic pattern layer.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0363275, US 2019/0312228 and US2018/0151838 disclose a similar method of manufacturing an organic light emitting display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        June 14, 2022